PER CURIAM.
The respondents J. H. Anderson and Grand Lodge, Brotherhood of Railway Carmen of America, have moved to dismiss the appeal on two grounds: First, that there is a defect of parties defendant, and, second, that the cause is moot so far as one controversy between the parties is concerned.
The plaintiffs are members of Eugene Lodge No. 149, a local lodge of the brotherhood. The defendants include, in addition to the Grand Lodge and its officers (of whom Anderson is one) 173 members of the local. *110The suit has a twofold object, first, to obtain a decree declaring illegal the suspension of the local’s charter by the Grand Lodge and declaring that the local is in good standing in accordance with the constitution of the brotherhood, and, second, to secure the reinstatement to membership in the local and to their respective offices of appellants Bires, former president, and Martens, former chairman, of the local, who are alleged to have been illegally ousted by the Grand Lodge.
All members of the local who refused to join in the suit as plaintiffs are named as parties defendants, but only two of them were served and those not served did not appear. The argument in support of the motion to dismiss is to the effect that all defendants not served are indispensable parties whose interests will necessarily be affected by the decree sought to be obtained, and that, since a court could not make a binding determination in such circumstances, the defect is jurisdictional and compels dismissal of the appeal. We do not reach the point, however, because, regardless of its validity, it could not affect the question of jurisdiction of the appeal prosecuted by the two suspended officers. The Grand Lodge and Anderson, one of its presidents, are defendants and appeared and answered in the suit. They are respondents here. It does not appear that the presence of any other parties is required for a full and complete determination of this controversy. Hence, the appeal cannot be dismissed on this ground.
It is shown by the affidavit of Thomas H. Tongue, III, one of respondents’ counsel, that, after entry of the decree in the Circuit Court,
“on November 6, 1952, Irvin Barney, President of the Grand Lodge, Brotherhood of Railway Car*111men of America, wrote a letter to all members of Engene Lodge No. 149 notifying them individually that on November 28, 1952, an election of officers for the local lodge would be held and that its suspension would then be lifted and its charter restored, all of which has been done as promised in that letter.”
Kicks, Davis & Tongue, of Portland, for the motion.
Thompson & Sahlstrom, of Eugene, contra.
 There is no showing by affidavit or otherwise to the contrary. In a brief in opposition to the motion, counsel for the defendants, referring to the foregoing portion of Mr. Tongue’s affidavit, say that appellants ‘ ‘have no information on which to form a belief as to the accuracy of this statement.” If this were a denial in a verified pleading it would be treated as sham, since a party is not permitted to deny on information and belief what he could have ascertained. Logan v. Illinois River Dev. Co., 130 Or 570, 572, 281 P 123. We think that the appellants could have ascertained whether the local has been reinstated. We accept Mr. Tongue’s undenied sworn statement as fact. The controversy over suspension of the local would thus appear to be moot. This, however, would not justify dismissal of the appeal in view of the issue concerning the suspended officers of the local which we have jurisdiction to consider. But that is the limit of our jurisdiction under the showing now made, and it would therefore appear to be a waste of time and effort on the part of counsel to write briefs upon the question of reinstater ment of the local.
The motion to dismiss is denied.